Title: To John Adams from Philip Mazzei, 24 February 1787
From: Mazzei, Philip
To: Adams, John


          
            Most esteemed & dear Sir,
            Paris, 24. Feby: 1787.
          
          I took the liberty to trouble you with a letter by Col. Franks, in which I desired the favor of you to inform me abt. a law of Massachussets, which (according to Mr. Jefferson’s memory) Dr. Franklin told him it was enacted in the beginning of this Century, & tended to discourage the introduction of emigrants. I would be glad to Know the epoc, as near as possible, if not exactly; whether the same law was adopted by any other of the New-England Colonies, & at what time; the real motive & the intent of it, &c. &c. Dear Sir, you must submit with patiance to the trouble I give you; it is not my fault, if you are the only fountain I can apply to, to satisfy my thirst.
          Your law abt. slavery, I am told, gives freedom to every one who claims it. This law is likewise one of those I would be glad to Know the same particulars of, as above. Some say it is an old law, & others pretend that it was made since the Revolution.
          We are about preventing your book falling into bad hands. Many people will would grasp at it for the sake of gain, & probably would soon publish an indifferent, or bad translation of it. We want to have

it done by an able hand, & hope to succeed. At least my endeavours shall not be wanting; & I think myself interested in it as a Citizen of America, exclusive of my regard & esteem for the Author.
          I have not had it in my power, yet to peruse any part of your book; Mr. Jefferson having not quite done with his copy, the Marquis having taken his with him to Versailles, & Count of Sarcefield being just come to Town. I dont Know that there is any more copies of it in Paris, & wish there was no more, to avoid the danger of a bad translator being before hand with us. I have (by chance only) happined to observe a mistake, relative to the Nobility in the System of Locke. There was no Barons, & the share of acres for a Landgrave was 48,000, instead of 80,000.
          Art. III. The whole province shall be divided into Counties; each County shall consist of eight Signories, eight baronies, and four precincts; each precinct shall consist of six colonies.
          IV. Each Signiory, Barony, and Colony shall consist of twelve thousand acres; the eight Signiories being the share of the eight Proprietors, and the eight Baronies of the nobility.—
          IX. There shall be just as many Landgraves as there are Counties, and twice as many Cassiques, and no more. These shall be the hereditary nobility of the province, and by right of their dignity be members of parliament. Each Landgrave shall have four Baronies, and each Cassique two Baronies, hereditarily and unalterably annexed to, and settled upon, the said dignity.
          Be so good as to let me Know, if you chuse that the mistake should be corrected in the translation; & in case I should discover any other, whether you allow me to inform you of my observations, in hope that you will instruct me what to do.
          I will be much obliged to you for an immediate answer. Be so good as to present my respectful & sincere compliments to Mrs. Adams, & Mrs. Smith; & to remember me very affectionately to Col. Smith; while I have the honor to be with the greatest regard & esteem, / Dear Sir, / your most Obedient and / most Humble Servant
          
            Philip Mazzei
          
          
            P.S. I would be glad to Know, if it is true, that Wm. Penn, the Founder of Pensilvania, died in the Fleet Prison, &, if true, to have an authentic proof of it.
            The Abbé Raynal says p. 185. vol. 9. “Des sectaires humains; des chrétiens qui cherchoient dans l’évangile plutôt des vertus que des dogmes, ont sonvent voulu rendre à leur esclaves la liberté que rien

ne peut remplacer: mais ils ont été long-tems retenus par une loi qui ordonnoit d’assigner aux affranchis un revenu suffisant pour leur subsistance.”
            Will you be so good, my dear Sir, as to tell me how far the Abbé is mistaken, & to afford me the means to confute him?
          
        